Citation Nr: 0636293	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  02-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a schedular rating in excess of 60 percent 
for bilateral hearing loss.

2.  Entitlement to an extra-schedular rating in excess of 60 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision, in which the RO, inter 
alia, increased the veteran's rating for bilateral hearing 
loss to 50 percent, effective September 21, 2001.  The 
veteran filed a notice of disagreement (NOD) in September 
2002, and the RO issued a statement of the case (SOC) in 
October 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2002.  

In November 2003, the Board remanded the veteran's claim to 
the RO for further development, to include affording the 
veteran a VA examination and for Veterans Claims Assistance 
Act of 2000 (VCAA) notice.  The RO completed all requested 
action but continued to deny a rating in excess of 50 
percent.  

In December 2004, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In January 2005, the RO, inter alia, increased the veteran's 
rating for bilateral hearing loss to 60 percent, effective 
September 21, 2001.  Because a higher rating is available for 
bilateral hearing loss, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In March 2005, the Board denied the veteran's claim for a 
rating in excess of 60 percent for bilateral hearing loss.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2006, the 
Court granted the parties' joint motion for remand, vacating 
the Board's decision, and remanding the claim to the Board 
for further proceedings consistent with the joint motion.  

Because, as explained in more detail, below, the points 
raised in the joint motion are not germane to the matter of a 
higher rating on schedular basis, but, rather, pertain to the 
veteran's entitlement to a higher rating on an extra-
schedular basis, the Board has recharacterized the matter on 
appeal as encompassing the two issues set forth on the title 
page.

The Board's decision on the claim for a schedular rating in 
excess of 60 percent for bilateral hearing loss is set forth 
below.  The claim for an extra-schedular rating in excess of 
60 percent for bilateral hearing loss is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher schedular rating has been 
accomplished.

2.  Since September 21, 2001, audiometric testing has 
revealed, at worst, level VIII hearing acuity in the right 
ear and level X hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 60 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.385, 
4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), and 4.86 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

May 2002 pre-rating and January 2004 and February 2004 post-
rating RO letters collectively notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claim, and requested that the veteran advise the 
RO as to whether there was medical evidence showing treatment 
for bilateral hearing loss.  Those letters also provided 
notice of what was needed to establish entitlement to an 
increased rating (evidence showing that the condition had 
worsened).  After each letter, they were afforded opportunity 
to respond.  The Board thus finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get.  Additionally, the February 2004 RO letter requested 
that the veteran provide any evidence or information that he 
had pertaining to his appeal.  The Board finds that these 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the July 2002 rating action on appeal.  
However, the Board finds that any delay in issuing 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's more 
recent January and February 2004 notice letters-which 
substantially completed VA's notice requirements and 
corrected any deficiencies in prior letters-and additional 
opportunities to provide information and evidence pertinent 
to the claim under consideration, the RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
January 2005 (as reflected in the supplemental statement of 
the case (SSOC)).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and SSOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in a March 2006 RO letter.  As with some of the 
letters addressed above, the timing of the notice meeting 
Dingess/Hartman (after the rating action on appeal is not 
shown to be prejudicial to the veteran. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records.  In June 2002 and May 2004, the veteran was afforded 
comprehensive VA examinations in connection with his claim, 
reports of which are of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
a higher schedular rating for bilateral hearing loss, at this 
juncture, without directing or accomplishing any additional 
notification or development action.  

II.  Analysis

A January 2002 VA outpatient treatment record shows that the 
veteran underwent an audiological evaluation, which reflected 
a moderate to profound mixed hearing loss in the right ear, 
and a severe to profound mixed hearing loss in the left ear.  
On audiometric testing, pure tone thresholds, in decibels, 
were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
80
85
85
85
84
LEFT
85
85
105
110
96

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 64 percent in the left ear.

Private medical records from R.B., M.D. and J.F., M.D., dated 
from December 1995 to April 2002, and received in May 2002, 
reflect that the veteran underwent cleaning of the mastoid 
cavity approximately every two months, and occasional 
treatment for ear infection.

A January 1999 medical statement, received in May 2002 from 
Dr. J.F. indicates that further surgical revision of the 
fenestration was not recommended, that the veteran might 
consider some newer programmable semi-digital or fully 
digital type hearing aids, and that the veteran might have 
some continued hearing loss over the years.

In June 2002, the veteran underwent VA audiometric testing, 
which revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
75
85
85
85
83
LEFT
85
85
105
120
99


Speech audiometry revealed speech recognition ability of 94 
percent in the right ear, and of 72 percent in the left ear.  
The diagnosis was severe to profound mixed hearing loss, 
bilaterally, left greater than right.  Immittance testing 
indicated large physical volume bilaterally, consistent with 
history of bilateral ear surgery.

The veteran submitted a May 2003 private audiological 
evaluation from W.L., M.D.; however, the results were in 
graphical form and were not interpreted.  Speech audiometry 
revealed speech recognition ability of 68 percent in the 
right ear, and of 36 percent in the left ear.  

Private medical records from Dr. W.L. dated from April 2003 
to January 2004 show that the veteran had debris in his 
bilateral ears, which were cleaned.

A January 2004 VA audiological evaluation also shows results 
in graphical form that were not interpreted.  Speech 
audiometry revealed speech recognition ability of 72 percent 
for the right ear and of 28 percent in the left ear.

On VA audiometric testing in May 2004, pure tone thresholds, 
in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
85
80
85
90
85
LEFT
85
80
105
120
98

Speech audiometry then revealed speech recognition ability of 
68 percent in the right ear, and of 64 percent in the left 
ear.  The diagnosis was severe to profound mixed hearing 
loss, bilaterally.  The examiner noted that word recognition, 
bilaterally, was poor.

The veteran submitted VA treatment records dated from 
September 1996 to December 2004, which showed diagnoses of 
severe to profound mixed hearing loss in both ears, mixed 
hearing loss, and bilateral sensorineural hearing loss.  The 
records also show that the veteran used hearing aids for 
amplification.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2006).

In this case, the record does reveal puretone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment for each ear under 38 C.F.R. § 4.86(a).  Hence, 
the veteran may benefit from application of this provision.

Applying the special provision for evaluating exceptional 
patterns of hearing impairment to the results of the May 2004 
audiometric evaluation (which are reflective of the worst 
hearing acuity during the time frame pertinent to the matter 
on appeal), the veteran has Level VIII hearing acuity in the 
right ear, and Level X hearing acuity in the left ear, based 
on application of the reported findings to Tables VIa and 
VII.  These findings warrant a 60 percent rating under 38 
C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  
[Parenthetically, the Board notes that, when Table VI (in 
lieu of Table VIa) and the standard provisions of evaluating 
hearing loss are considered for each ear, the results would 
only warrant the assignment of a 40 percent evaluation.  See 
38 C.F.R. § 4.85, Table VI (2006).]

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

As a final note, the Board points out that the provisions of 
38 C.F.R. § 3.350 (cited to in the October 2002 SOC and the 
January 2005 SSOC) that governs entitlement to special 
monthly compensation (SMC) due to either deafness, or to 
deafness in combination with other specified disabilities, 
are not applicable.  Here, the veteran's hearing acuity in 
each ear, based on application of the reported findings to 
Tables VIa and VII, is not Level XI (profound deafness); nor 
is there objective evidence of service-connected blindness 
with bilateral visual acuity of 5/200 or less, or of service-
connected blindness of both eyes having only light perception 
or less.  See 38 C.F.R. § 3.350 (2006).

For all the foregoing reasons, the Board finds a schedular 
rating in excess of 60 percent for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, given the method of deriving schedular 
ratings for bilateral hearing loss, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A schedular  rating in excess of 60 percent for bilateral 
hearing loss is denied.



REMAND

In light of points raised in the joint motion, the Board 
finds that further RO action on the matter of entitlement a 
higher rating for bilateral hearing loss, on an extra-
schedular basis, is warranted.

The Board notes that in January 2005, the veteran submitted a 
letter from J.R., a partner of the law firm of which the 
veteran is "Of Counsel".  J.R. stated that because of the 
veteran's hearing loss, he is unable to maintain his practice 
at the law firm.  Approximately two years ago, the veteran 
concluded or resigned from almost all of the matters that he 
had been handling and does not accept new matters.  J.R. 
noted that the veteran is no longer gainfully employed at the 
law firm.

Also in January 2005, the veteran submitted a letter from 
J.V., Squadron Commander of the United States Air Force 
Auxiliary, Civil Air Patrol, which states that the veteran 
serves as a volunteer in the legal department and is also a 
licensed pilot.  J.V. stated that the veteran could not hear 
or communicate on the radio and he had deemed the veteran 
unsafe to act as a Mission Pilot, or any capacity in the 
aircraft other than passenger/scanner.

The veteran and his representative argue that these letters 
should be considered when evaluating the veteran's claim for 
a higher extra-schedular rating.  The Board notes, however, 
that, in September 2005, the veteran filed an informal claim 
for a total disability rating based on individual 
unemployability (TDIU) due to his service-connected bilateral 
hearing loss; he later filed a formal claim for a TDIU.  The 
record does not reflect that the RO has adjudicated the claim 
for a TDIU.

The Board notes that, in addition to hearing loss, the 
veteran also has been granted service connection for auditory 
canal disease (rated as 10 percent disabling), tinnitus 
(rated as 10 percent disabling), and residuals of right ankle 
sprain (rated as 0 percent disabling).  Clearly, the 
veteran's service-connected hearing loss is his most 
significant disability.  Given that fact, and the fact that 
the evidence pertaining to the veteran's unemployability 
concerns his hearing loss, the Board finds that the claim for 
a TDIU is inextricably intertwined with the claim for a 
higher rating for bilateral hearing loss on an extra-
schedular basis that remains on appeal, and that the claims 
should be considered together.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue).   Given this 
relationship, and the fact that the RO has not adjudicated 
the claim for a TDIU, appellate consideration of the claim 
for a higher, extra-schedular rating for bilateral hearing 
loss, at this juncture would be premature.

If the claim for a TDIU is denied, the RO should provide 
separate notice of the denial, and afford the veteran the 
opportunity to perfect an appeal as to that issue.  The Board 
further points out to the veteran that, if he wishes to 
pursue an appeal of any issue not currently in appellate 
status-specifically, the claim for a TDIU-a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202. 

On remand, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and evidence pertinent to the question of 
the impact of his bilateral hearing loss on his 
unemployabilty.   The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period). 
 The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and notification action deemed warranted by 
the VCAA prior to adjudicating the claims for an higher, 
extra-schedular rating for bilateral hearing loss (along with 
the inextricably intertwined claim for a TDIU).  For the sake 
of efficiency, the RO's adjudication of the claim should 
include consideration of the additional evidence submitted 
directly to the Board in January 2005.

Accordingly, the matter remaining on appeal is hereby 
REMANDED to the RO, via the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim on 
appeal within the one-year period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.	After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO 
should adjudicate the claim for an extra-
schedular rating in excess of 60 percent 
for bilateral hearing loss, as well as the 
matter of the veteran's entitlement to a 
TDIU, in light of all pertinent evidence 
(to include that submitted directly to the 
Board in January 2005) and legal 
authority.  In adjudicating the claim for 
higher rating, the RO should specifically 
address whether the criteria for invoking 
the procedures for referral of the claim, 
pursuant to 38 C.F.R. § 3.321(b)(1), are 
met.

4.	If the claim for a TDIU is denied, the 
veteran and his representative must be 
separately notified of the denial and 
advised of the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that to 
obtain appellate jurisdiction of an issue 
not currently in appellate status, a 
timely appeal (an NOD, and, after issuance 
of an SOC, a substantive appeal) must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to do so, the veteran should perfect 
an appeal of the claim for entitlement to 
a TDIU, if desired, as soon as possible to 
avoid unnecessary delay in the 
consideration of the appeal.  

5.	If the claim for an increased extra-
schedular rating for bilateral hearing is 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for a TDIU, or the 
time period for doing so has expired, 
whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


